Citation Nr: 1035279	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for left below-the-knee amputation claimed to be a result 
of Department of Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In July 2009, the Veteran appeared and testified at a 
videoconference hearing at the San Diego, California RO.  The 
transcript is of record.

In October 2009, the Board requested a Veteran's Health 
Administration (VHA) opinion regarding the Veteran's claim.  The 
requested action was taken and the claim is now returned to the 
Board for review.  


FINDINGS OF FACT

1.  As a result of the veteran's VA treatment and surgery for 
left failed ankle fusion, he sustained additional left lower 
extremity osteomyelitis and below-the-knee amputation.    

2.  The Veteran did not give informed consent to the surgical 
procedures and the additional disability was not a reasonably 
foreseeable consequence of such surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left 
below-the-knee amputation have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361, 17.32 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) need not 
be discussed. 

The Veteran essentially contends that his osteomyelitis necessitating 
a left below-the-knee amputation was caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA following treatment for a failed 
left ankle fusion.  His basic contention is that VA negligently 
performed surgery on an infected ankle that resulted in osteomyelitis 
and a subsequent below-the-knee amputation.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable.

Private hospital records dated from January to February 1994 show 
that in January 1994, the Veteran sustained a closed comminuted 
fracture of the left ankle in a fall.  He was hospitalized for open 
reduction and internal fixation of the left ankle, using a plate and 
screws.  He experienced fever postoperatively which resolved within 
1-2 days.  

In February 1995, he was again hospitalized in that facility.  He had 
returned to the office several weeks earlier with a history of 
progressive pain and swelling of the left ankle over the past several 
months.  X-ray was positive for non-unio of ht lateral malleolus.  
The fracture was in excellent position maintained with mortise 
intact.  Reportedly, he had been using crutches for most of the past 
year.  He had elevated sedimentation rate, C-reactive protein, and 
fibrinogen, with a normal white blood cell count.  In light of the X-
rays and laboratory findings, surgery was recommended to remove the 
hardware and obtain deep cultures to further assess for infection.  
The plan was not to disrupt the nonunion site and not to proceed with 
further internal fixation until definitely diagnosis of infection was 
made.  It was noted that the Veteran was aware of associated risks, 
identified as anesthesia and deep vein thrombosis, and possible need 
for further surgery.  

Surgery disclosed a fibrous nonunion, which was perfectly stable and 
there was no need to take down the nonunion.  Hardware was removed 
without complications.  He was maintained on IV antibiotics 
postoperatively until deep culture results were available, which were 
negative and antibiotics were discontinued.  The wound continued to 
heal without difficulty.  

In May 2001, the Veteran was seen in another private hospital, 
complaining of increasing pain since the 1995 surgery.  X-rays 
disclosed severe arthritis in the left ankle.  He underwent surgery, 
during which extensive scar tissue and large, loose bone fragments 
were removed.  Arthrodesis with local bone graft was performed.  
Risks were noted to include infection, nerve injury, blood vessel 
injury, wound healing problems, and failure to heal.  In February 
2002, he was admitted with left ankle pain.  He said he had been 
sitting at his computer when his left foot fell asleep  He stood up 
on it and twisted the foot, and now complained of pain.  X-rays 
disclosed degenerative changes from the internal fixation, old healed 
fractures, and two screws, with no obvious signs of acute fracture.  

Subsequently, in August 2002, the Veteran began receiving treatment 
at VA facilities.  In August 2002, his history and complaints 
included ankle pain, which was stable.  He began complaining of 
increased pain, however, and in May 2003, the Veteran underwent a 
revision of his left ankle fusion, and the operation report noted 
that the Veteran was informed of the risks, benefits, alternatives, 
and prognosis of the procedure and consented to the procedure.  The 
Veteran's questions were answered and informed consent was obtained.  
In a May 2003 X-ray report, the Veteran was noted to have evidence of 
fusion of the left ankle joint and persistent swelling at the ankle 
extending up the left lower leg.  In July 2003, the Veteran 
complained of pain in the left ankle area.  Following an X-ray, the 
Veteran was noted to have a left ankle fusion with no obvious recent 
osseous traumatic pathology or gross soft tissue swelling.  

In August 2003, the Veteran was noted to have marked soft tissue 
swelling about the ankle mortise.  In an X-ray report dated on 
October 3, 2003, there was evidence of non-union of the left ankle, 
bone chips, soft tissue swelling, and a portion of the talus appeared 
sclerotic.  It was noted that "infection could well be present."  
In November 2003, the Veteran again had soft tissue swelling.  That 
same month, the hardware in the Veteran's left ankle was removed.  
The operation reported noted that the Veteran was informed of the 
plan and he agreed to the plan and provided informed consent.  Prior 
to the scheduled surgery, and as noted in the treatment records, the 
Veteran advised that in order to prevent any infection, he wished to 
have the re-fusion after the hardware removal surgery was completed 
and his wounds had healed.  This treatment plan was agreed to by the 
Veteran and the VAMC.  A treatment record dated just prior to the 
November 2003 surgery indicated that the Veteran had a small abrasion 
on the left ankle without evidence of infection.  There was mild 
surrounding erythema found around the left ankle and sensations were 
intact.  Another note showed surgery was acceptable despite the 
abrasion on the left ankle.  In November 2003, the Veteran underwent 
removal of hardware for left ankle failed fusion.  In addition, deep 
cultures were obtained to enure that there was no infection.  

In December 2003, it was noted that there were no signs or symptoms 
of infection.  In January 2004, the Veteran was seen in a VA 
emergency room complaining of redness of the ankle for one to two 
weeks.  He had a failed fusion in November 2003, and was schedule for 
another fusion later in January 2004.  He had minor erythema and 
slight serous discharge to the proximal end of the surgical scar, 
non-tender to palpation.  The assessment was minor wound infection of 
the left ankle at the surgical site.  

On an orthopedic consult the following day, regarding complaints 
referable to left wound infection, it was noted that X-rays from 
November 2003 showed non-union of the left ankle with likely chronic 
osteomyelitis.  He had a history of nonunion of the left ankle status 
post closed fracture in 1995.  He had failed fusion likely due to 
osteomyelitis.  He was schedule for another fusion on January 12, 
2004.  The previous week, he had lateral ankle wound cellulitis, and 
had been given Keflex.  The wound was much improved although X-rays 
showed likely chronic osteomyelitis.  

Following an X-ray several days later in January 2004, the Veteran 
was noted to have worsening of the soft tissue swelling with 
punctuate air densities noted possibly representing infection.  After 
this, it was decided to cancel the January 2004 surgery.  A January 
28, 2004, note reported that the Veteran had an infected left ankle 
fusion.  His history was a long one beginning in May 2002 [sic] when 
he had a previous ankle fusion revised.  In November, the metal 
fixation was removed and the Veteran subsequently developed an 
infection.  He was put on antibiotics but by January 2004 he had 
developed osteomyelitis.  Following opinions received from multiple 
orthopedic surgeons, the Veteran underwent a left below-the-knee 
(BKA) leg amputation in response to the osteomyelitis in the left 
ankle area in July 2004.  

In an August 2004 statement, the Veteran indicated that following his 
May 2002 surgery to re-fuse the left ankle, he reported having 
difficulty not keeping weight off the left ankle as his right ankle 
was unable to sustain his weight.  The Veteran contends that his left 
ankle was rubbing against his cast causing an abrasion that became 
infected and never cleared.  He recalled that prior to the November 
2003 surgery, the VA staff told him that his infection was not active 
and they could proceed with surgery.  The Veteran consented to the 
surgery.  He also indicated that he felt "pus" under his skin 
following the November 2003 hardware removal.  He recalled first 
being diagnosed as having osteomyelitis in January 2004.  It is the 
Veteran's contention that had he known he had osteomyelitis in his 
left ankle, he would have never consented to the November 2003 
surgery.  

As noted above, the Veteran's claim was sent for a VHA opinion 
regarding whether the Veteran's osteomyelitis and subsequent left 
below-the-knee amputation was due to the careless, negligence, lack 
of proper skill, error in judgment, or a similar instance of fault on 
the part of the VA in furnishing hospital care, medical or surgical 
treatment; or from an event not reasonably foreseeable.  

In an opinion by an infectious disease specialist, received in March 
2010, she indicated that the Veteran's osteomyelitis and subsequent 
left below-the-knee amputation was not due to the carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA in furnishing medical treatment.  
Following review of the claims file, the specialist indicated that 
the Veteran was evaluated by orthopedic specialists following his 
surgeries.  His concerns were addressed and the Veteran was included 
in all decisions.  She also noted that as soon as the Veteran was 
diagnosed as having chronic osteomyelitis, a plan to address the 
problem was made.  The rationale also included that the Veteran was 
told the risks and benefits of each procedure performed and his 
osteomyelitis was not due to an event not reasonable foreseeable.  
She noted that infection is a possible procedure complication and 
that was explained to the Veteran before each procedure.  Also, she 
noted that all preventative measures were taken soon after his 
suspected infection to avoid any further complications.  

The specialist also noted that there is no evidence that the 
Veteran's left below-the-knee amputation was due to carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA in furnishing medical treatment.  
In support of this opinion, the specialist indicated that the 
amputation was offered to the Veteran to treat his chronic 
osteomyelitis.  Long-term antibiotic suppression was also used, but 
it failed to control the infection.  The Veteran was again informed 
and included in all decisions regarding treatment for his chronic 
osteomyelitis.

In an addendum to the original VHA opinion, received later in March 
2010, the specialist indicated that the Veteran's left below-the-knee 
amputation following a finding of chronic osteomyelitis was not from 
an event not reasonable foreseeable.  She again indicated that 
infection is a complication of a surgical procedure, and other 
treatment for his chronic osteomyelitis was unsuccessful in treating 
it.  Therefore, the Veteran elected to have a left below-the-knee 
amputation.  

Compensation or DIC shall be awarded for a qualifying additional 
disability or death of a veteran in the same manner as if the 
additional disability or death were service connected.  Such is 
considered a qualifying additional disability or death under the law 
if it is not the result of the veteran's own willful misconduct and 
the disability or death was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause of the 
additional disability or death was  1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault on 
the part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under this 
law, there must be additional disability, not the result of the 
veteran's own willful misconduct, which was caused by VA treatment, 
and such additional disability must be either caused by VA fault, or 
not reasonably foreseeable.  It is not disputed that the 
osteomyelitis which resulted in the Veteran's BKA amputation was due 
to VA surgery or other treatment; therefore, the requirement of 
additional disability was met.  In this regard, although in 1995, 
there was a question of infection, such was not confirmed, and the 
Veteran was stable for a number of years after that, and there is no 
medical evidence of the presence of osteomyelitis prior to the 
Veteran's VA hospitalizations beginning in 2003.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361.  To 
determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally or 
in writing) or implied under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  

Similarly, in determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures of 
§17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 38 C.F.R. § 
17.32(c), informed consent includes, inter alia, an explanation of 
"reasonably foreseeable associated risks, complications or side 
effects."  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of the treatment 
provided.  

The VHA opinion found there was no VA fault involved, although the 
rationale dealt primarily with lack of fault in treatment of the 
osteomyelitis, and not on whether the osteomyelitis itself resulted 
from VA fault.  

The VHA opinion notes that infection is a complication of a surgical 
procedure.  The Veteran states that he was not informed that 
osteomyelitis was a potential complication.  He states that January 
2004 was the first time osteomyelitis was mentioned to him, and had 
he known before the November 2003 surgery that there was a 
possibility of contracting this disease during the surgery and that 
osteomyelitis could never be cured, he never would have consented to 
the surgery until the wound had healed completely and every sign of 
infection had been eradicated.  The Board finds this to be credible.  
For one thing, although "infection" used as a general term may, to 
a medical expert, encompass osteomyelitis, the Board is doubtful that 
the average layperson would expect the term "infection" to include 
a deep, treatment-resistant infection of the bone, leading to 
amputation.  In this regard, the records show that the Veteran was 
quite concerned about the potential of infection prior to and after 
the surgery, and, indeed, was concerned that he had an infection 
before the surgery, but there is no indication that he was worried 
that the potential consequences included amputation of the lower leg, 
as opposed to continued or worse pain and disability due to the 
nonunion, and there is no factual evidence that he was specifically 
informed of the danger of osteomyelitis.  

He states that osteomyelitis was first mentioned to him in January 
2004, and this is consistent with the medical evidence, which does 
not show suspicion or the presence of osteomyelitis prior to January 
2004, although it is noteworthy that the consult in January 2004 
which first mentioned osteomyelitis was apparently based on findings 
of November 2003 X-rays.  
 
In evaluating the evidence in a claim, when there is an approximate 
balance of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of the 
doubt in resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only if the 
preponderance of the evidence is against the claim is it denied.  See 
Gilbert.  The evidence does not show that the Veteran was 
specifically informed that the risks of surgery to his left ankle in 
2003 included osteomyelitis or infection necessitating amputation.  
In view of the above factors, the Board finds that the evidence as to 
whether he was sufficiently informed of the risk of osteomyelitis and 
amputation prior to giving his consent is in relative equipoise, and, 
therefore, informed consent is not shown.  Applying the benefit-of-
the-doubt rule, compensation pursuant to 38 U.S.C.A. § 1151 is 
warranted for additional left lower extremity disability, including 
below-the-knee amputation, as an unforeseeable consequence of VA 
surgery.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to § 1151 benefits for left below-the-knee amputation 
is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


